DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 20, 2021 and is acknowledged and the amended drawings to be entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sealing wall“ must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The amendment filed 09/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 9 positively recites the limitations in lines 28-29 “the sealing wall being removably fixed to the interconnecting frame” is not supported in the original disclosure. The specification recited an interconnecting frame as element (290) and a seal element (330) to be adjustable, however there is no recitation of “the sealing wall being removably fixed to the interconnecting frame”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claim 9 positively recites the limitations in lines 28-29 “the sealing wall being removably fixed to the interconnecting frame” is not supported in the original disclosure. The specification recited an interconnecting frame as element (290) and a seal element (330) to be adjustable, however there is no recitation of “the sealing wall being removably fixed to the interconnecting frame”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,5-7, 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited in lines 29-30 the limitations “an upper shredding device housing”, “a lower shredding device housing”, an upper screening drum housing” and “a lower 
Claim 9 recited in lines 22-23 the limitations “an upper shredding device housing”, “a lower shredding device housing”, an upper screening drum housing” and “a lower screening drum housing” are indefinite, it is unclear if the limitations are the same recited in lines 8-9 and 17-18 of the claim or new limitations.
Claim 9 positively recites the limitations in lines 28-29 “the sealing wall being removably fixed to the interconnecting frame” is indefinite, it is unclear which structure to be associated with the sealing wall.
Claim 9 recited the limitation "the rotating screen" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recited in lines 21-22 the limitations “an upper shredding device housing”, “a lower shredding device housing”, an upper screening drum housing” and “a lower screening drum housing” are indefinite, it is unclear if the limitations are the same recited in lines 7-8 and 16-17 of the claim od new limitations.
Claim 14 recited in line 3 the limitation "the rotating screen device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recited the limitation "the adjustment mechanism comprises pins or stops to position the shredding device with respect to the rotating screening device" in lines 1-2, is indefinite, the recitation is unclear since the adjustment mechanism is recited to adjust the position of the rotating screening drum toward or away from the shredding device in claim 12 and based on the recitation, the shredding device is not directly related to the adjustment mechanism.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey US. Publication (2011/0084154) hereinafter Amburgey.
Reference Amburgey discloses the same art in two different version, the PCT version (WO2011/044461) and the US Version PUB (2011/0084154), which are the same, for clarity issue, the US. Version will be used in this rejection.
Regarding claim 1, 
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an 

    PNG
    media_image1.png
    730
    518
    media_image1.png
    Greyscale

a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (36, Para.[0018]) and a lower screening drum housing (marked as 108 see fig 9), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (Para.[0034]), and


    PNG
    media_image2.png
    554
    770
    media_image2.png
    Greyscale

wherein the sealing element (116) contacts the drum at positions that are closer to a position between an axis of the rotating screening drum (30) and a point on the wall in a direction perpendicular to the flow in the comminution chamber, to a position that is on the leading edge of the rotating screening drum (See position of 116 in fig. 9).
wherein an upper shredding device housing (110) and the lower shredding device housing (108, see fig.3) are separate members (See fig. 14 to for clear separation from each other) from an upper screening drum housing (36 near top of the drum in Fig. 3) and a lower screening drum housing (36 near bottom of the drum in fig. 3).
Amburgey does not disclose the sealing element to be adjustable in different positions and since no criticality is recited for the sealing element to be adjustable and well known in the mechanical art for sealing element to be adjustable to different position deemed In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Examiner notes, using broadest reasonable interpretation, the sealing element (116 in fig. 9) is between a wall (See annotated fig. 9) and part of the drum, thereby satisfying the claim and the sealing element (116 in fig. 9) contacts the “leading edge” of the rotating drum (30 in fig. 9), therefore the position is within the range given in the claim. 
Regarding claim 2, 
The prior art Amburgey discloses all limitations in claim 1.
Amburgey discloses wherein the shredding device (14) and the rotating screening drum (30) are configured to be positioned in the comminution chamber independent of one another (See position of 14 compared to 30 in fig. 4 to see independence; Para.[0037]).
Regarding claim 5, 
The prior art Amburgey discloses all limitations in claim 1.
Amburgey discloses wherein the shredding device (14) is disposed adjacent to the rotating screening drum (30 see fig.3 or 9) and separated by a predetermined minimum gap (gap between drum and shredding device shown in fig.3).
Regarding claim 6,
The prior art Amburgey discloses all limitations in claim 5.
Amburgey discloses wherein a position of the minimum gap (gap between drum and shredding device shown in fig.3) is located within a range from a point adjacent to a rotational axis of the rotating screening drum (30) along a line perpendicular to a direction of flow through the comminution chamber, to a position on the most downstream position of the rotating screening drum (See position of 14 with respect to 30 in Fig. 9).
Regarding claim 9, (as best understood)
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth 
a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (36, Para.[0018]) and a lower screening drum housing (marked as 108 see fig 9), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (Para.[0034]), 
wherein an upper shredding device housing (110) and the lower shredding device housing (108, see fig.3) are separate members (See fig. 14 to for clear separation from each other) from an upper screening drum housing (36 near top of the drum in Fig. 3) and a lower screening drum housing (36 near bottom of the drum in fig. 3).
an interconnecting frame (22,25,27) that connects the shredding device (14) and the rotating screening drum (30) to at least one wall (20) of the two side walls (18,20 see fig.1 and 5), the interconnecting frame (22,25,27) including a sealing wall (116 see fig.1-2) having a surface extending a vertical length of the rotating screen (30, interpreted to be the “rotating screening drum”) and the shredding device (14) to prevent the flow of liquid from passing between the at least one wall (116) and the shredding device (14) and the rotating screening drum (30), the sealing wall (116) being fixed (element 116 is recited to be mounted Para.[0033]) to the interconnecting frame (see fig.1).
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey in view of in view of Satzinger US. Patent (2,142,480) hereinafter Satzinger.
Regarding claim 7, 
The prior art Amburgey discloses all limitations in claim 1.
Amburgey discloses wherein the rotating screening drum (30) is formed using perforations to permit fluid to flow therethrough (see fig.7) but does not disclose a size of the perforations vary along the surface of the rotating screening drum along a vertical direction, wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum.
Amburgey and Satzinger disclose both art in the same field of endeavor (i.e. comminution).

    PNG
    media_image3.png
    361
    281
    media_image3.png
    Greyscale

Satzinger, in a similar art teaches a size of the perforations vary along the surface of the screening drum (f) along a vertical direction (see fig.9 above), wherein the perforations are smaller at a bottom of the screening drum than at a top of the rotating screening drum (f, see fig.9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the screen such that it has the perforations to be smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum. Examiner notes both references clearly teach screens, therefore a simple substitution of Amburgey’s screen with that of Satzinger will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 16,

a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an adjacent stack such that a cutting element from one stack and a spacer (96) from another stack form a pair of interactive shredding members (Para.[0028]);
a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (36, Para.[0018]) and a lower screening drum housing (marked as 108 see fig 9), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating 
Amburgey discloses wherein the rotating screening drum (30) is formed using perforations to permit fluid to flow therethrough (see fig.7) but does not disclose a size of the perforations vary along the surface of the rotating screening drum along a vertical direction, wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum.
Satzinger, in the similar art teaches a size of the perforations vary along the surface of the rotating screening drum (f) along a vertical direction (see fig.9 above), wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum (f, see fig.9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the screen such that it has the perforations to be smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum. Examiner notes both references clearly teach screens, therefore a simple substitution of Amburgey’s screen with that of Satzinger will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 12-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey in view of in view of Chambers Sr et al. US. Patent (5,320,286) hereinafter Chambers.
Regarding claim 12,
Amburgey discloses a system (see fig.1-10) for comminuting solid waste material comprising:
a casing (12) defining a comminution chamber having two side walls (18,20) and being open on opposite sides (see fig.1 below) thereof for permitting the flow of liquid therethrough bearing solid waste material and being adapted for connection in a solid waste disposal line (Para.[0003]-[0004]);
a shredding device (14) disposed within the casing (Para.[0017]) and comprising parallel first and second shredding stacks (14) that include first and second parallel shafts (90 and 92) rotabably mounted between an upper shredding device housing (110) and a lower shredding device housing (108 see fig.5), each of the first (90) and second (92) parallel shafts including a plurality of cutting elements (94) mounted such that a plurality of first cutting elements on said first shaft (90) are in an interspaced relationship (Para.[0028]) with a plurality of second cutting elements (94) mounted on said second shaft (92), each of said cutting elements having at least one cutting tooth (Para.[0028]) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96) which are coplanar with the cutting elements of an adjacent stack such that a cutting element from one stack and a spacer (96) from another stack form a pair of interactive shredding members (Para.[0028]);
a rotating screening drum (30, Para.[0018]) disposed within the casing (12, Para.[0017]) and mounted between an upper screening drum housing (36, Para.[0018]) and a lower screening drum housing (marked as 108 see fig 9), the rotating screening drum (30) configured to permit fluid to pass therethrough (Para.[0034]) while capturing solids on 
wherein an upper shredding device housing (110) and the lower shredding device housing (108, see fig.3) are separate members (See fig. 14 to for clear separation from each other) from an upper screening drum housing (36 near top of the drum in Fig. 3) and a lower screening drum housing (36 near bottom of the drum in fig. 3).
an interconnecting frame (22,25,27) that connects the shredding device (14) and the rotating screening drum (30) to at least one wall (20) of the two side walls (18,20 see fig.1 and 5), 
Amburgey does not disclose wherein the interconnecting frame includes an adjusting mechanism to adjust the position of the rotating screening drum toward or away from the shredding device.
Amburgey and Chambers disclose both art in the same field of endeavor (i.e. comminution).
Chambers, in a similar art teaches a system (see fig.1A and 2) having the interconnecting frame (198) includes an adjusting mechanism (130,132) to adjust the position of the rotating screening (30, element 50,52,54 of element 30 moved to and from (see arrow 150 of fig.2) the shredding device) toward or away from the shredding device (14). Chambers teaches the adjusting mechanism to be able to permit adjustment of the screen (Col.3 lines 9-10). 
It would have been obvious to the skilled artisan before the effective filing date to add to the screen of Amburgey, an adjusting mechanism as taught by Chambers, as it 
Regarding claim 13,
The prior art Amburgey as modified by Chambers, discloses all limitations in claim 12.
Amburgey as modified by Chambers, discloses wherein the adjusting mechanism (Chambers, 130,132) is adjacent one of the wall or the rotating screening drum (Chambers, 30).
Regarding claim 14, (as best understood)
The prior art Amburgey as modified by Chambers, discloses all limitations in claim 12.
Amburgey as modified by Chambers, discloses wherein the adjustment mechanism (Chambers, 130,132) comprises pins or stops (146) to position the shredding device with respect to the rotating screening device to maintain a predetermined minimum gap between the shredding device and the rotating screening drum.
Examiner notes, based on the recitation of claim 1, the limitation is interpreted as the adjustment mechanism (Chambers, 130,132) comprises pins or stops (146) to position the rotating screening with respect to the shredding device.
Regarding claim 15,
The prior art Amburgey discloses all limitations in claim 1.
Amburgey does not disclose a key is disposed between the upper shredding device housing and the upper screening drum housing and a corresponding one of the lower shredding device housing and the lower screening device housing to control a relative position between the shredding device and the rotating screening drum.

It would have been obvious to the skilled artisan before the effective filing date to add to the screen of Amburgey, a key taught by Chambers, as it would be beneficiary to Amburgey, to be able to permit adjustment/positioning of the shredder in relation to the screen (Col.3 lines 54-56).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 09/20/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claims 1-15 have been considered but are moot.
The applicant's argument on pages 2-9, is based on the newly presented amendment, since the scope of the claim has changed, the newly presented amendment is rejected 
Conclusion
  Accordingly, THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

November 10, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        



/JESSICA CAHILL/Primary Examiner, Art Unit 3753